DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orez et al (US 2008/0025986).
Regarding claim 1: 
In paragraphs [0033] and [0083]-[0089] Orez discloses a method of treating NASH comprising administering to an individual in need thereof an effective amount of pirfenidone.
Regarding claims 10 and 11:
Since Orez discloses treatment of the claimed disease (NASH) via administration of the claimed amount of pirfenidone (amount effective for treatment) it is inherent that the outcome of the treatment is the same.  It is inherent that as a result of carrying out the treatment of Orez a reduction in hepatocyte ballooning takes occurs.  It is also inherent that as a result of carrying out the treatment method of Orez reduction in plasma CK-18 levels is observed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 10-11, 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orez et al (US2008/0025986).
Scope of prior art
In paragraphs [0033] and [0083]-[0089] Orez teaches a method of treating NASH comprising administering to an individual in need thereof an effective amount of pirfenidone.  
In paragraph [0123] Orez teaches effective daily dose of pirfenidone to include 100mg – 3600mg range.
	In paragraph [0125] Orez teaches duration of treatment to range from one week to a over a year, thereby encompassing the instantly claimed 15 weeks (claim 8).
Ascertaining the difference
Orez discloses a broader range for doses and duration of treatment than what is found in the claims.  Orez teaches treatment of NASH but does not specifically recite early stage or middle stage NASH.
Obviousness
	One skilled in the art prior to the earliest effective filing date of the instant application would have found it obvious to treat NASH by administering to a subject in need thereof an effective amount of pirfenidone.  Treatment of NASH is taught by Orez paragraph [0033] and [0083].  In carrying out the disclosed treatment of NASH one skilled in the art would have found it necessary to determine via routine experimentation the optimal dose of pirfenidone to administer to the subject.  One would have found it obvious to experiment within the range of 400mg to 3600mg or 100mg to 1000mg as suggested by Orez.  
One would also have found it obvious to determine the duration of the treatment.  Orez teaches administration range spanning from days to years.  One skilled in the art would have found it obvious to carry out administration of pirfenidone for a period of time that is sufficient to effectively treat NASH.
While Orez does not specifically recite early-stage and middle-stage NASH, Examiner is interpreting “treatment of NASH” as taught by Orez to include all stages of disease.  One would have found it obvious to treat any stage of NASH in a patient by administration of pirfenidone.  Orez teaches treatment to be effective in reducing levels of ALT, AST and fat content of liver cells (paragraph [0085]).  Reduction in these parameters is desired in any stage of NASH.
	In treating NASH it is inherent that hepatocyte ballooning would be reduced.  Art suggests administering the same active agent (pirfenidone) to the same subject population (patients with NASH).  Since the agent and subject populations are the same it is inherent that the outcome of said treatment is also the same.

Claim(s) 1, 12, 13, 31, 33-35 and 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orez et al (US2008/0025986) in view of Xiong et al (US 20190307714; effective filing date 9/28/17).
Scope of prior art
In paragraphs [0033] and [0083]-[0089] Orez teaches a method of treating NASH comprising administering to an individual in need thereof an effective amount of pirfenidone.  
In paragraph [0123] Orez teaches effective daily dose of pirfenidone to include 100mg – 3600mg range.
Ascertaining the difference
	Orez fails to teach pirfenidone in combination with ubenimex.
Secondary reference
	Xiong teaches a method of treating NASH comprising administering to a subject in need thereof an effective amount of ubenimex
Obviousness
	One skilled in the art, prior to the earliest effective filing date of the instant application, would have found it obvious to combine ubenimex and pirfenidone in a method of treating NASH.  Both agents have been described in the art as being effective in treatment of NASH.  One would expect the combination to also be effective in treatment of NASH.  
2144.06 Art Recognized Equivalence for the Same Purpose [R-08.2012]
I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
	One would have found it obvious to determine via routine experimentation the optimal amount of each component to administer.  It is routine in the art of pharmacology to determine the safe and effective amount of agent to administer to a patient.
	Regarding release profile of the composition:
	Xiong teaches immediate release composition of ubenimex in the form of tablet capsule or pillin paragraph [0008].
	While Orez does not recite the phrase “immediate release”, a variety of administration routs including oral and injection are described in paragraphs [0104]-[0105].  Since Orez described daily and twice daily administrations it would have been obvious to formulate the active agent in an immediate release formulation or extended release formulation based on the desired release profile of pirfenidone.

Claim(s) 20, 21, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orez et al (US2008/0025986) as applied to claims 1-5, 8, 10-11, 31 in view of Bisgaier et al (US 20170172954).
Scope of prior art
In paragraphs [0033] and [0083]-[0089] Orez teaches a method of treating NASH comprising administering to an individual in need thereof an effective amount of pirfenidone.
In paragraphs [0084] – [0085] Orez teaches that the treatment with pirfenidone results in reduction of accumulated liver fat.
In paragraph [0123] Orez teaches effective daily dose of pirfenidone to include 100mg – 3600mg range.
Ascertaining the difference
	Orez fails to teach delaying or preventing progression of NAFDL to NASH.
Secondary reference
	Bisgaier teaches that the more severe form of NAFDL is called NASH (paragraph [0011]) and that both NASH and NAFDL can be treated by administering gemcabene to a patient in need ([paragraph 0018]).  In the same paragraph art teaches that treatment takes place via reduction in accumulation of liver fat.
Obviousness
	At issue is whether one skilled in the art would have found it obvious to administer pirfenidone to a subject with NAFDL with a reasonable expectation that progression to NASH would be delayed.  Bisgaier teaches that NASH and NAFDL can be treated by administering gemcabene which causes reduction in liver fat and thereby treats the condition.  Orez teaches that pirfenidone also causes reduction in liver fat in NASH subjects.  Since reduction in liver fat is a desired treatment outcome in both NASH and NAFDL and gemcabene which can potentiate the reduction in liver fat can be used in treatment of both conditions, one would have found it obvious to administer pirfenidone to a subject with NAFDL.  One would expect that the reduction in liver fat resulting from administration pirfenidone would effectively delay progression of NAFDL to NASH.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 13, 33, 34, 35 and 38-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,588,880 in view of Orez et al (US2008/0025986).
Claims of the ‘880 patent are directed to a method of treating NASH (claim 1) and to a method of delaying progression of NAFDL to NASH (claim 11) comprising administering to the subject in need an effective amount of ubenimex and another therapeutic agent (claims 9 and 19).
While ‘880 recites a second therapeutic agent, the claims do not recite the instantly claimed pirfenidone.
Orez et al teach pirfenidone as a therapeutic agent for treatment of NASH.
One skilled in the art would have found it obvious to combine ubenimex and pirfenidone in a method of treating NASH or delaying progression of NAFDL.  Since ‘880 claims addition of another therapeutic agent, one skilled in the art would have found it obvious to add pirfenidone, an agent that is described for treatment of NASH.  It would have been obvious to prepare a pharmaceutical package comprising the two agents in order to treat NASH.  It would also have been obvious to determine the optimal amount of each agent to administer with the goal of providing a safe and effective dose.

Conclusion
Claims 1-5, 8, 10-13, 20, 21, 23-27, 29-31, 33-35 and 38-43 are pending
Claims 1-5, 8, 10-13, 20, 21, 23-27, 29-31, 33-35 and 38-43 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628